     Case 1:17-cr-00066-DAD-BAM Document 19 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 1:17-cr-00066-DAD-BAM-1
12                      Plaintiff,
13          v.                                        ORDER REFERRING MOTION SEEKING
                                                      FIRST STEP ACT RELIEF TO FEDERAL
14   JAVIER MARTIN MUNOZ,                             DEFENDER’S OFFICE
15                      Defendant.
16                                                    (Doc. No. 18)
17

18
            On April 16, 2018, defendant Javier Martin Munoz was sentenced in this action. (Doc.
19
     No. 17.) On December 21, 2020, defendant filed a pro se motion for compassionate release
20
     pursuant to the First Step Act and 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. No. 18.)
21
            Pursuant to General Order No. 595, the Federal Defender’s Office (“FDO”) is appointed
22
     to represent defendant in conjunction with the motion for compassionate release. The FDO shall
23
     have 60 days from the date of this order to file a supplement to defendant’s pro se motion or to
24
     notify the court and the government it does not intend to file a supplement. Thereafter, absent
25
     further order of the court amending the deadlines, the government shall have 30 days from the
26
     date of the FDO’s filing to file a response to defendant’s motion. Any reply shall be filed within
27
     fifteen days of the filing of any response by the government.
28
                                                      1
     Case 1:17-cr-00066-DAD-BAM Document 19 Filed 12/28/20 Page 2 of 2


 1          The Clerk of the Court is directed to include Assistant Federal Defenders Ann McClintock

 2   (Ann_McClintock@fd.org) and Carolyn Wiggin (Carolyn_Wiggin@fd.org) in the CM/ECF’s

 3   Notice of Electronic Filing in this action.

 4   IT IS SO ORDERED.
 5
        Dated:     December 23, 2020
 6                                                     UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
